        Case 1:20-cv-03270-KPF Document 10 Filed 05/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTWAN TOLLIVER,

                          Plaintiff,
                                                    20 Civ. 3270 (KPF)
                   -v.-
                                                          ORDER
FRED’S LIQUORS, INC.,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On May 26, 2020, Plaintiff filed two items on the docket in this action: a

request for interrogatories (Dkt. #8) and a request for document production

(Dkt. #9). The Court wishes to remind counsel of two things: first, discovery

requests typically are not and should not be filed on the public docket; and

second, no discovery schedule has been set in this case yet, and none will be

set until much closer to the scheduled initial pretrial conference. In order to

avoid any confusion, the Court ORDERS that Defendant’s obligation to respond

to Plaintiff’s discovery requests is STAYED until further order from the Court.

      SO ORDERED.

Dated: May 26, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
